Dismissed and Memorandum Opinion filed February 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00888-CV

              ROBERTO LUIS FRUTO GUEVARA, Appellant
                                        V.

               CONSUELA LEONA TSINNIJINNIE, Appellee

                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-212348

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed October 10, 2014. The notice of
appeal was filed November 3, 2014. To date, our records show that appellant has
not paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207.
      On January 13, 2015, this court ordered appellant to pay the appellate filing
fee on or before January 28, 2015, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2